Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 20, 2018

                                     No. 04-18-00390-CV

              IN THE ESTATE OF JOSE ALFREDO MENDOZA, Deceased,

                      From the County Court at Law, Starr County, Texas
                                 Trial Court No. PR-16041
                         Honorable Romero Molina, Judge Presiding

                                        ORDER
        Appellant seeks to appeal an order granting a motion for partial summary judgment,
signed on March 19, 2018. Generally, an appeal may be taken only from a final judgment.
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Probate proceedings are an
exception to the “one final judgment” rule; however, not every interlocutory order in a probate
proceeding is appealable. De Ayala v. Mackie, 193 S.W.3d 575, 578 (Tex. 2006); Crowson v.
Wakeham, 897 S.W.2d 779, 783 (Tex. 1995). Here, it is unclear from the record presently before
this court whether the March 19, 2018 order is appealable under the Crowson/De Ayala standard.

        It is therefore ORDERED that appellant show cause in writing within fifteen days of the
date of this order why this appeal should not be dismissed for lack of jurisdiction. The briefing
schedule is suspended pending our determination of whether we have jurisdiction over this
appeal.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court